Citation Nr: 1728899	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile dysfunction.  

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease, L5-S1, status post hemilaminectomy and discectomy of L4-5 and disc bulging at L3-4 with scar.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to June 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011, rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is productive of loss of erectile power, but not deformity of the penis.   

2.  The Veteran's degenerative disc disease, L5-S1, status post hemilaminectomy and discectomy of L4-5 and disc bulging at L3-4 with scar, has not been productive of unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

1.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2016).

2.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease, L5-S1, status post hemilaminectomy and discectomy of L4-5 and disc bulging at L3-4 with scar, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5242 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(a).



A. Entitlement to an Initial Compensable Evaluation for Erectile Dysfunction

The Veteran is seeking an initial compensable evaluation for his erectile dysfunction.

The Veteran's erectile dysfunction has been currently evaluated as noncompensable, effective January 28, 2011, and rated by analogy under 38 C.F.R. § 4.115 b, Diagnostic Codes 7599-7522 for penis, deformity, with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2016).

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required. 38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a) (2016).  In this case, the Veteran is in receipt of SMC for loss of use of a creative organ.

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power. Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1, Part III, Subpart iv, Chapter 4, Section I, Paragraph 3.b.  (Updated August 17, 2016).

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7599-7522.  A March 2011 VA opinion concluded that the Veteran's erectile dysfunction was secondary to his back condition.  In March 2011, the Veteran declined a genital examination.  Treatment records from Tidewater Orthopaedic Physical Therapy, and CarePlex Orthopaedic, do not document deformity of the penis. 
In this case, the Veteran has loss of erectile power. This fact is not in dispute.  Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis 'with' loss of erectile power clearly means that both factors are required.  The Veteran's extensive VA and private treatment records do not document that the Veteran had any penile deformity.  Furthermore, the Veteran has not asserted that he has any penile deformity.  Accordingly, there is no lay or medical support for an initial compensable evaluation for the Veteran's erectile dysfunction under Diagnostic Code 7522, and the increased evaluation claim is denied.

B. Entitlement to an Increased Evaluation for degenerative disc disease, with scar

The Veteran's spine condition is rated 40 percent disabling, under Diagnostic Code 5242.  

Lumbar spine disabilities may be rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Board notes the Veteran was provided with VA examinations in March 2011 and November 2016.  The VA examination reports reflect that the examinations were based on review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, and are thus adequate for adjudication purposes.  The Board is aware of the Court's holding in Correia v. McDonald, 28 Vet. App. 158(2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, there is no opposite joint to the lumbar spine and no weight-bearing associated with the lumbar spine.  As such, the holding in Correia does not apply to the circumstances of this case.

Turning to the facts of this case, treatment records from the CarePlex orthopaedic, and Tidewater Orthopaedic Physical Therapy document treatment for his spine condition.  He underwent physical therapy at the Tidewater Ortho, in 2012 and 2013.  These records document a history of a right total hip replacement, and left hip osteoarthritis.   He also was treated with transforminal injections in January 2015.  There is also a note from January 2015, documenting lumbar radiculopathy. 

In March 2011, the Veteran underwent a VA examination.  He reported being able to walk without limitation.  He reported stiffness, spasms, decreased motion and numbness.  He denied fatigue, paresthesias and weakness.  He denied bowel or bladder problems.  He reported erectile dysfunction.  He reported pain that travels down the right leg.  He stated pain can be exacerbated by physical activity, and is relieved by rest and Motrin.  During the flare ups he experiences functional impairment described as pain on lifting, bending, walking, and standing.  There is a scar on the posterior side of the trunk, on the lower back.  The scar is linear, and measures 4cm by 0.2 cm.  The scar is not painful, there is no skin breakdown.  The scar is superficial with no underlying tissue damage.  Inflammation is absent, edema is absent.  There is no keloid formation.  The scar is not disfiguring.  The scar does not limit the Veteran's motion.  There is no limitation of function due to the scar.  

On examination of his spine, there was no evidence of radiating pain on movement.  There were no muscle spasms, tenderness, guarding of movement, or weakness.  His muscle tone was normal.  There was negative straight leg raising on the right and left.  There was no ankylosis of the spine.  On range of motion testing, flexion was to 70 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, right and left lateral rotation to 15 degrees.  He had painful motion with flexion and extension testing.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  He had normal head position with symmetry in appearance.  He declined a rectal and genital examination.  Neurological examination revealed no sensory deficits.  There are no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The effect of the condition on his usual occupation is that he has increased pain on activities such as bending, lifting or long standing, or walking.  He has difficulty doing some activities around the house such as heavy gardening.      

In April 2012, the Veteran underwent a VA examination.  He gave a history of occasional left leg pain which comes and goes, and groin pain. The examiner opined that there is no diagnosis for a bilateral leg condition or groin condition.  The examiner stated it is less likely than not that a groin or bilateral leg condition is proximately due to or the result of the Veteran's service connected spine condition, with the rationale being that there is no diagnosis of a bilateral leg condition, or groin condition.  

In November 2016, the Veteran was afforded a VA examination.  He was diagnosed with degenerative disc disease L5-S1 status post hemilaminectomy and discectomy of L4-5, and disc bulging at L3-4.  He reported flare-ups of the spine condition as being pain, stiffness, and limitation of movement.  He did not report having any functional loss or functional impairment of the thoracolumbar spine.  On range of motion testing he had forward flexion to 70 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  There was pain noted on examination that causes functional loss.  He had pain with forward flexion and extension.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  Following repetitive-use testing, there was no additional loss of function or range of motion.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was done during a flare-up, and pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare ups.  

The Veteran had guarding, and muscle spasms of the thoracolumbar spine, that did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing of the right and left extremity, was normal.  Deep tendon reflexes were normal, and sensory examination findings were normal.  The Veteran had negative bilateral straight leg raising test results.  There was no evidence of radiculopathy.  He did not have ankylosis of the spine, or other neurologic abnormalities.  The Veteran does not have intervertebral disc syndrome, or incapacitating episodes.  He did not use any assistive devices.  The examiner noted the Veteran has a surgical scar measuring 7cm by 0.1cm.  The scar was not painful or unstable. The scar does not limit his motion or function.  The functional impact of his back condition on his ability to work was he is unable to stand/walk for prolonged periods of time.  

The Board finds that the criteria for a rating in excess of 40 percent have not been met.  

At his March 2011, and November 2016, examinations the lowest flexion on range of motion testing was 70 degrees, with pain starting at 70 degrees.  At no time during the course of the appeal, have there been finding of ankylosis.  For a rating in excess of 40 percent, there must be a finding of unfavorable ankylosis of the entire thoracolumbar spine, and there were no such findings.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).   See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the motion found by the VA examiners (including findings of no ankylosis), the Board finds that the Veteran did not have ankylosis of the thoracolumbar spine.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 40 percent rating.  Id.  

Note (1) of 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  As it pertains to the right and left lower extremities, and other neurological conditions, neurological evaluations have consistently been normal.  Though the Veteran complained of left lower extremity pain, he was not diagnosed with radiculopathy.  There is no evidence the Veteran has suffered from bowel or bladder impairment.  

Higher evaluations are also available under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  The Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Throughout the course of the appeal, there is no evidence in the record he was prescribed bedrest, or that he was diagnosed with IVDS.  As such, an evaluation under DC 5243 is not warranted. 

In considering whether a separate evaluation is warranted for the Veteran's lumbar spine scar, the Board notes his scar was not painful, unstable or larger than 9 centimeters.  A separate compensable evaluation for the surgical scar is not warranted unless there are scars that superficial and nonlinear in an area or areas of 144 square inches (929 sq.cm.) or greater, or one or two scars that are unstable or painful, or if it is deep and nonlinear in an area that is at least 6 square inches (30 sq.cm.), but less than 12 square inches (77sq.cm).  As such, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118.

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the claim is denied. 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable disability evaluation for erectile dysfunction is denied.

Entitlement to a disability evaluation for degenerative disc disease, L5-S1, status post hemilaminectomy and discectomy of L4-5 and disc bulging at L3-4 with scar, in excess of 40 percent is denied.  



______________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


